Citation Nr: 1440675	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-46 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served with the Army National Guard and had active service or active duty for training, including from June 1978 to November 1978, July 1979 to August 1979, and in August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Following a Board remand in April 2013 for the purposes of scheduling the Veteran for such a hearing, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in September 2013.  A transcript of the hearing is of record.  Thereafter, the case was remanded by the Board for additional development in March 2014, and now returns for final appellate review.

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Veteran has a second paperless claims file in Virtual VA.  However, a review of the documents in Virtual VA reveals that, with the exception of a copy of the September 2013 Board hearing transcript, they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDING OF FACT

Bilateral hearing loss manifested many years after the Veteran's military service and is not shown to be causally or etiologically related to any in-service disease, injury, or incident.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2009 letter, sent prior to the initial unfavorable decision issued in January 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for bilateral hearing loss, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the available service treatment records (STRs), with the Veteran's assistance, have been obtained and considered, as have post-service private and VA records pertinent to the claim.  The Board notes that an October 2011 letter from the RO to the Veteran requesting the entirety of a separation examination, portions of which he submitted as discussed below, and the record reflects no response to this letter of record.  However, the Board finds that the portion of the separation examination that has been submitted includes evidence necessary to assist in the adjudication of the claim, namely, audiometric findings.  As such, further delaying the adjudication of this claim by requesting additional attempts to obtain the complete reports from this examination would not be justified, as such is unlikely to produce any additional information necessary to adjudicate the Veteran's claim.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In addition, the Veteran was afforded VA examination in November 2009 and an etiological opinion from a VA audiologist was obtained in May 2014.  Such opinion is based on a review of the record, to include the Veteran's STRs and post-service clinical evidence, as well as the statements of the Veteran.  The opinion includes a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination/opinion regarding the issue decided herein has been met.  

Additionally, in September 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2013 hearing, the undersigned VLJ noted the issue on appeal; namely, service connection for hearing loss, and solicited information as to the nature of the claimed in-service exposure to noise and its relationship to current hearing loss, which is the central matter for consideration in the adjudication of the Veteran's appeal.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, based on such hearing testimony, the Board subsequently  remanded the case to obtain outstanding treatment records and a medical opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ  complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As indicated previously, the Board remanded the Veteran's claim in March 2014.  The VA clinical records requested therein have been obtained, and the May 2014 medical opinion reflects substantial compliance with the March 2014 remand instructions.  The record also reflects, as directed by the March 2014 remand, an April 2014 letter from VA to the Veteran requesting that he identify any private treatment reports he wished VA to obtain and complete the enclosed authorizations to obtain such reports, with no response from the Veteran to this letter of record.  The Board notes that the duty to assist is not a "one way street," and that when, as with respect to obtaining additional private treatment reports, it is the Veteran that has the "information that is essential in obtaining the putative evidence," the Veteran cannot "passively wait" for the assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that there has been substantial compliance with the March 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In the instant case, while it is unclear whether the Veteran served on active duty, ACDUTRA, and/or INACDUTRA, the Board notes that he has been awarded service connection for a back disability incurred during his military service and, therefore, he is considered a Veteran.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as sensorineural hearing loss as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has asserted, to include in sworn testimony at the September 2013 hearing, that he had noise exposure in service, including from tank and firearms discharges and that his hearing loss has been continuous since service.  He further reported that he did not have an ear infection in service, but rather his service treatment records actually documented complaints of bilateral hearing loss, and that he did not have post-service occupational noise exposure or other types of noise exposure, other than occasional hunting.  As such, the Veteran contends that service connection for bilateral hearing loss is warranted.  

Summarizing the pertinent facts with the above legal criteria and contentions in mind, the Board notes that a DD Form 214 of record indicates the Veteran's Military Occupational Specialty was that of a Track Vehicle Mechanic.  STRs of record include reports from an audiological evaluation conducted in conjunction with an April 1978 entrance examination supplied by the Veteran that showed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
NR
10
LEFT
10
10
10
NR
10

The STRs include complaints by the Veteran on August 4, 1978, of not being able to hear out of his right ear.  The diagnosis at that time was otitis media.  By August 8, 1978, a STR indicated that the hearing in the right ear had improved, and the examination at that time noted clear canals in each ear.  

Pure tone thresholds, in decibels, were as follows as reflected on reports from a portion from an undated "separation" examination submitted by the Veteran: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
NR
15
LEFT
25
25
15
NR
25

After service, an April 1981 VA examination report noted a "very small tuning fork change in the left ear after having had bouts of otitis media, only one of which was in the service."  The Veteran made no specific complaints related to hearing loss at that time, and audiometric testing was not conducted in conjunction with this examination.  

The Veteran submitted reports from industrial audiograms dated from September 1991 through February 2009.  While these reports reflect hearing loss at the higher tested frequencies, they reflect normal hearing thresholds bilaterally at 500-4000 Hz, the frequencies for consideration as set forth at 38 C.F.R. § 3.385.  The Veteran referred to exposure to loud noise both in-service and after service-coincident with employment and hunting-on medical histories collected in conjunction with these audiograms, and these reports that the Veteran was instructed on the proper use of earplug type hearing protection.  

At a VA examination in November 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
30
LEFT
20
25
25
35
30

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The Board notes that such audiometric findings do not meet VA's definition of hearing loss per 38 C.F.R. § 3.385.

The VA examiner noted review of the claims file, to include documentation of the Veteran's service as a Track Vehicle Mechanic and the STRs dated in August 1978 and industrial audiograms referenced above.  With respect to these industrial audiograms, the examiner noted that they all reflected normal hearing thresholds at 500-4000 Hz bilaterally.  At the examination, the Veteran reported in-service noise exposure coincident with proximity to tanks and motor pool noise.  He noted that  ear protection was worn, and that he had an injury during active service in which he "lost [his] hearing" bilaterally for a week and a half.  The Veteran denied significant post noise exposure, reporting employment in a packing house as a computer operator and "hunting once or twice with a rifle."  

The opinion by the VA examiner following the November 2009 VA examination was that hearing loss was less likely as not (less than a 50/50 probability) caused by or a result of military service.  The rationale included the fact that "several employer audiological examinations from 1991 through 2007 all . . . indicate[d] normal hearing thresholds [from] 500-4000 Hz bilaterally."  As such, she concluded that it was "safe to conclude that [the Veteran] had no hearing loss [from] 500-4000 Hz bilaterally at the time of discharge from the military in 1978 since [he] had no hearing loss [from] 500-4000 Hz bilaterally 13 years later in 1991."  She noted that she had not reviewed any STRs in rending this opinion, and that she would be happy to provide a subsequent opinion if there were any STRs which would contradict her opinion.  

Thereafter, the evidence includes a report from a private "Hearing Healthcare Practitioner" in November 2010 reflecting a diagnosis of "severe to profound" bilateral sensorineural hearing loss, with this individual observing that review of audiometric testing results from 1991-2009 showed consistent nerve damage that had gradually worsened, and that "this damage is usually visible with high noise levels consistent with gun fire and machinery noise."  

Also of record are reports from VA audiometric evaluations containing impressions of severe high frequency sensorineural hearing loss, to include in June 2011 and January 2013.  The audiometric evaluation in June 2011 reflected speech discrimination scores in each ear of 88 percent, thereby demonstrating bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.   

The March 2014 remand directed that an addendum opinion be obtained from the VA audiologist who examined the Veteran in November 2009 that, in part, included review of the August 1978 STRs, April 1981 VA examination report, and November 2010 statement from a private audiologist referenced above.  Such an opinion, by the same VA audiologist how examined the Veteran in November 2009, was completed in May 2014.  The opinion reflects consideration of the VBMS file, and contains specific reference to the in-service and post-service reports the she was requested to consider.  Her conclusions in pertinent part were as follows: 

[I]it is notable that the file contained employer audiologic examinations from Sept 1991 through July 2007, all of which indicate normal hearing thresholds bilaterally 500-4000 Hz.  Therefore, since the [V]eteran had documented normal hearing thresholds [from] 500-4000 Hz in 1991, which was 12-13 years after active duty, this examiner may assume that the [V]eteran had no permanent hearing loss during active duty, as permanent hearing loss would have been indicated 12-13 years later on employer testing.  

The [V]eteran's hearing sensitivity is documented as very gradually and slightly decreasing from 1991 through 2007, as employer audio testing indicates.  In this examiner's opinion, this gradual documented decrease is not beyond normal progression of hearing loss. 

Service treatment records document the Veteran was evaluated for "can't hear in the right ear for 1.5 weeks" on August 4 and August 8, 1978.  The right tympanic membrane was documented as "red, retracted" and "bulging" and [the Veteran] was given a diagnosis of Otitis Media (which is [a] medical term for the often used "ear infection" term).  Hearing loss is a common complaint of Otitis Media; the diagnosis of Otitis Media and subsequent hearing loss disappear when the Otitis Media is treated.  Hearing loss resulting from Otitis Media is not a permanent, but temporary condition.  The August 8, 1978 medical note also recommends that the Veteran return to the clinic in 3-4 days; however, the lack of subsequent medical note for this problem suggests the Otitis Media being resolved with no need for the subsequent appointment.  The service treatment records documented the complaint of hearing loss, not actual documented and tested hearing loss.  It is also noteworthy that [an] employer examination dated September 24, 1991 questioned whether the Veteran had a history of ear infections; the Veteran replied "no."  

Employer industrial audiologic testing dated September 24, 1991 indicates that the Veteran reported "yes" when asked if he had ever worked at a noisy job, reporting Field Packing; he reported hearing protection was utilized.  Furthermore, the fact that this Veteran had annual hearing evaluations at his subsequent employer from 1991 through 2007 suggests the [V]eteran worked in noise as well (occupations listed as Janitor and Fuel Systems Operator).  

[The] April 1981 VA Report of Medical Examination for Disability Evaluation states "He has very small tuning fork change in left ear after having had bouts of otitis media, only one of which was in the service", which is again consistent with temporary hearing loss caused by otitis media.  Also, please note the tuning fork change was noted in the left ear; the Veteran was treated for otitis media in the right ear during his active duty in 1978.  The statement also documents he had only one bout of otitis media in the service. 

[The] November 2010 letter from [as labeled by the VA audiologist] a Hearing Instrument Specialist was reviewed.  It should be noted that a Hearing Instrument Specialist is not a VA-recognized medical examiner.  A Hearing Instrument Specialist [HIS] is not a licensed Audiologist and has not had the education of an Audiologist (doctoral or master's degree); a HIS is required only to have a high school diploma (or equivalent) and pass a state examination.  It is the opinion of this examiner that the statement made by the HIS is outside the realm of this specialist's expertise.

For the reasons as indicated above in detail, it is the opinion of this examiner that the Veteran's hearing loss is less likely as not related to the Veteran's military service. 

Applying the pertinent legal criteria to the facts set forth above, the opinion rendered in May 2014 by the VA audiologist who conducted the November 2009 examination represents highly persuasive evidence weighing against the Veteran's claim for service connection for bilateral hearing loss, as it reflects consideration of the entirety of the medical evidence and Veteran's contentions, and the undersigned finds this opinion to be definitive as to the question of whether the Veteran's bilateral hearing loss is related to service.  Nieves-Rodriguez, supra; Stefl, supra. 

The May 2014 opinion is essentially uncontradicted by any reliable competent medical evidence of record, although the undersigned recognizes the November 2010 letter from the "Hearing Healthcare Practitioner"/HIS that attributed the Veteran's hearing loss to machinery and gunfire noise.  In this regard, equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Garielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Noting the indication in the record of post-service industrial noise exposure and exposure to gun noise during hunting, the undersigned emphasizes that the November 2010 assessment did not specify whether it was in service, or post-service, exposure to machinery or gunfire noise that caused hearing loss, nor does it, in contrast to the May 2014 opinion, contain any supporting rationale or reference to any in-service or post-service clinical findings.  For these reasons, the Board finds that to the extent the November 2010 letter is viewed as representing positive evidence, the probative value of this evidence is overcome by the negative opinion rendered in May 2014.  

Moreover, while the Veteran has alleged a continuity of hearing loss symptomatology since service, the Board finds such statements are outweighed by the lack of evidence of hearing loss in service, and the lack of any evidence of hearing loss as defined by VA regulations in any of the industrial audiometric examinations conducted from 1991 through February 2009.  Thus, such statements are not credible and, moreover, the Veteran did not manifest hearing loss under VA standards until June 2011.  Therefore, presumptive service connection, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

With respect to the Veteran's contentions that his bilateral hearing loss is related to his in-service noise exposure, while he is competent to describe his in-service noise exposure and his difficulty hearing, he is not competent to provide evidence as to the more complex medical question as to the etiology of such hearing loss; in particular, whether there is a nexus between any hearing loss currently shown and presumed in-service acoustic trauma.  See Woehlaert, supra.  Specifically, the question of the etiology of a condition such as hearing loss is a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, determining the etiology of bilateral hearing loss requires knowledge of the impact that acoustic trauma have on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion linking hearing loss to in-service acoustic trauma is nonprobative evidence.  For the same reasons, the November 2009 statement by the Veteran's wife linking the Veteran's hearing loss to service represents nonprobative evidence.  

In short, the Board finds from the above that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to the claim, and the claim for service connection for bilateral hearing loss must therefore be denied.  38 U.S.C.A. § 5107.



ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


